DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kucharczyk et al. US 6463317.
Regarding claims 1 and 2, Kucharczyk et al. discloses an intrasacular aneurysm occlusion device comprising:
a neck bridge 14 with a proximal portion which has a distal-facing concavity (see annotated figure 3 below, distal facing concavity within the proximal portion of spherical neck bridge when expanded), or an ellipsoidal or spherical neck bridge (figure 3) wherein the neck bridge is configured to be inserted and then radially-expanded within an aneurysm sac 22 (figure 5), and wherein the neck bridge is configured to be wider than the aneurysm neck and cover the interior of the aneurysm neck after the neck bridge has been expanded within the aneurysm sac (column 16, lines 18-28, neck bridge or parachute is expanded to abut or be flush against the surface of aneurysm, figures 4, 5);
a proximal-to-distal opening and/or lumen 10 through the neck bridge (figure 3), wherein embolic material is inserted through the opening and/or lumen into the aneurysm sac (column 16, lines 15-17); and
.

    PNG
    media_image1.png
    883
    614
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. US 2008/0281350 in view of Kucharczyk et al. US 6463317.
Regarding claim 3, Sepetka et al. discloses an intrasacular aneurysm occlusion device (paragraph 0003) comprising:

a proximal-to-distal opening and/or lumen through the center of the neck bridge, wherein embolic material is inserted through the opening and/or lumen into the aneurysm sac (figure 3D, embolic members 215 inserted through opening through catheters 205 and 210 and into through the neck bridge into the aneurysm).
Sepetka et al. fails to disclose a closure mechanism which closes the proximal-to-distal opening and/or lumen after the embolic material has been inserted into the aneurysm sac.
Kucharczyk et al. a device for occluding an aneurysm, comprising a neck bridge 14 configured to be inserted and then radially-expanded within an aneurysm sac 22 (figure 5), a proximal-to-distal opening and/or lumen 10 through the neck bridge (figure 3), wherein embolic material is inserted through the opening and/or lumen into the aneurysm sac (column 16, lines 15-17); and a closure mechanism (elastic ties 20) which closes the proximal-to-distal opening and/or lumen after the embolic material has been inserted into the aneurysm sac (column 15, lines 52-55).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Sepetka et al. with a closure mechanism which closes the proximal-to-distal opening and/or lumen after the embolic material has been inserted into the aneurysm sac, as taught by Kucharczyk et al. in order to maintain the embolic material within the aneurysm sac and neck bridge once deployed into the aneurysm.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771

/DIANE D YABUT/Primary Examiner, Art Unit 3771